DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:  Abadpour (US 2013/0051626), the closest prior art, discloses a method for estimating a pose of an object comprising (Abstract - pose of an object is estimated from an from an input image and an object pose estimation is then stored): receiving a plurality of images of the object captured from multiple viewpoints with respect to the object (para [0003], [0028] - plurality of images of the object are input, each image containing a view of the object that is different than a view in each other of the plurality of images); initializing a current pose of the object based on computing an initial estimated pose of the object from at least one of the plurality of images (para [0006], [0020], [0172}]-0175] – projecting the model of the object into a virtual image of the object using the parameters of the camera and initial pose parameters to obtain a binary mask image and image depth information; image is examined to estimate the pose (position and orientation) of a corresponding 3D object represented in the 2D image; equation (17) or match energy minimization can provide the initial pose estimation for refinement); computing an updated pose that minimizes a cost function based on a plurality of differences between a plurality of 2-D keypoints and a plurality of 3-D keypoints associated with a 3-D model of the object as arranged in accordance with the current pose, and as projected to each of the viewpoints (para [0160]-[0165], [0170]-(0171], [(0176}-[0179], [0186]-[0189] - Based on our cost function definition, the pose estimate stored in RAM 104 or hard disk 160, for example, will be updated to minimize the above fitting term and we can add some other terms or constraints from matched feature points or boundary features; the gradient descent method, the energy E is expected to
approach a minimum. Iteratively update the pose parameters or the velocity screw; the model projection using 3D pose (6DoF) coincides with the object of interest in the image; matched feature points (e.g j=1 . . . N matched pairs) between 2D input image p.sub.j=(p.sub.jx, p.sub.jy).sup.T and 3D model features P.sub.j=(X.sub.j.sup.obj, Y.sub.j.sup.obj,Z.sub,j.sup.obj), which are projected in the virtual image as .pi.(P.sub.j)=(u.sub.j,v.sub,j).sup.T; match energy is the cost function to measure the distance the matched feature points in image coordinate between the feature points in the input image and in the projected virtual image). 
	However, the prior art fails to disclose the cost function recited in claims 3 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646